IN THE SUPREME COURT, STATE OF WYOMING

                                     2022 WY 142
                                                              October Term, A.D. 2022

                                                                  November 9, 2022

 IN THE MATTER OF THE PETITION
 FOR WITHDRAWAL OF BAR
 MEMBER:
 COLLIN C. HOPKINS, 6-4032

ORDER TERMINATING ATTORNEY’S MEMBERSHIP IN THE WYOMING STATE BAR

[¶1] This matter came before the Court upon a Report and Recommendation Approving
Request for Resignation and Petition for Withdrawal of Bar Member Collin C. Hopkins,
filed herein October 31, 2022, by the Executive Director of the Wyoming State Bar,
pursuant to Article I, Section 4 of the Bylaws of the Wyoming State Bar. The State Bar
requests that this Court approve Collin C. Hopkins’s request that his membership in the
Wyoming State Bar be terminated. After a careful review of the Report and
Recommendation, the material attached thereto, and the file, this Court finds Mr. Hopkins’s
membership in the Wyoming State Bar should be terminated. It is, therefore,

[¶2] ORDERED that Collin C. Hopkins’s membership in the Wyoming State Bar is
terminated, effective October 31, 2022; and it is further

[¶3] ORDERED that the Clerk of this Court shall docket this Order Terminating
Attorney’s Membership in the Wyoming State Bar as a matter coming regularly before this
Court as a public record; and it is further

[¶4] ORDERED that this Order Terminating Attorney’s Membership in the Wyoming
State Bar shall be published in the Wyoming Reporter and the Pacific Reporter; and it is
further

[¶5] ORDERED that the Clerk of this Court cause a copy of this Order Terminating
Attorney’s Membership in the Wyoming State Bar to be served upon Collin C. Hopkins.

[¶6]   DATED this 9th day of November, 2022.
                                                BY THE COURT:

                                                /s/

                                                KATE M. FOX
                                                Chief Justice